Title: From George Washington to Major General Nathanael Greene, 4 May 1779
From: Washington, George
To: Greene, Nathanael



Sir,
[Middlebrook, 4 May 1779]

Having already fully explained to you the plan of the Western expedition against the Indians of the Six Nations, and the preparations necessary in your department—I am now to inform you that Major General Sullivan is appointed to the command of this expedition, and to desire that you will comply with his immediate requisitions for every thing which falls within the province of your department so far as is consistent with the general directions you receive from me relative to the operations of the Army at large.
I must request you will immediately inform me, with as much precision and certainty as possible; when you will have ready the number of Waggons and all other matters in your department requisite to enable me to make a general movement of the army, and take the field, agreeable to former directions. You are so well acquainted with the urgent motives to a speedy movement, that I am persuaded, I need not press you to make every exertion in your power for that purpose. Given at Head Quarters Middle Brook May 4th 1779
Go: Washington
